Citation Nr: 0925246	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-40 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the San 
Juan, Puerto Rico regional office (RO) of the Department of 
Veterans Affairs (VA) denying entitlement to compensation for 
Hepatitis C under the provisions of 38 U.S.C.A. § 1151.

The Veteran appeared before the undersigned at an April 2009 
hearing at the Board and at a hearing before a decision 
review officer at the RO in February 2006.  Transcripts of 
these hearing have been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

During his April 2009 Central Office hearing, the Veteran 
testified that he had received a blood transfusion during his 
February 1982 emergency gastrointestinal surgery.  He also 
denied behavior such as having a tattoo or a piercing, or 
engaging in promiscuous sexual activity, which would have put 
him at risk for contracting Hepatitis C.  Both the Veteran 
and his representative attributed his Hepatitis C infection 
to this purported February 1982 blood transfusion.

Treatment records from the East Orange VA Medical Center 
(VAMC) indicate that the Veteran was admitted in February 
1982 after complaining of several episodes of hematemesis and 
bloody stools.  During hospitalization he underwent an 
endoscopy, vagotomy and pyloroplasty.  A pre-operative note 
indicates that both the Veteran and his family agreed to the 
procedures.  A medical student note indicates that the 
Veteran's hemoglobin was 13.5 on admission but had fallen to 
11.1 and that he "may [be] given [a] transfusion if evidence 
of active bleeding."  An operating room note indicates that 
the Veteran was given one unit of packed red blood cells 
(PRBC) during the recommended procedures.

To establish entitlement to compensation under 38 U.S.C.A. 
§ 1151, the evidence must show that VA treatment caused 
additional disability and that the additional disability was 
the product of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing treatment. 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361 (2008).  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1) (2008).

A factor in determining whether an event was unforeseeable is 
whether the Veteran gave informed consent for the procedure 
giving rise to the disability.  38 C.F.R. § 3.361(d)(1)(ii), 
(2).  In this case the record does not contain a copy of any 
consent forms signed by the Veteran prior to the surgery.  VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(b),(c) 
(West 2002).

The March 1982 VA discharge treatment note indicates that the 
Veteran reported a history of hepatitis on admission prior to 
the surgery and reported transfusion.  

The VA treatment notes suggest that the Veteran was given a 
blood transfusion during his February 1982 gastrointestinal 
surgery, but also reflect his reports of a history of 
hepatitis and the presence of liver disease on admission.  A 
medical opinion is necessary to determine whether the Veteran 
was given a blood transfusion that lead to his current 
Hepatitis C and if so, whether this was an event no 
reasonably foreseeable.

The Veteran's representative argued in a December 2008 brief 
that VA should search for and obtain any relevant VAMC 
medical quality assurance records that may exist.  The Board 
is not at liberty to obtain such records.  Although VA is 
required under the Veterans' Claims Assistance Act (VCAA) to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, and 
quality assurance records might contain evidence and 
conclusions relevant to a determination under 38 U.S.C.A. § 
1151, VA is not permitted to disclose quality assurance 
records to the public except in narrowly-defined 
circumstances pursuant to 38 U.S.C.A. § 5705.  As records 
obtained through the VCAA must be considered in a claim, and 
records considered in a claim must be disclosed to claimants 
under VA regulations and Court of Appeals for Veterans Claims 
case law, the Office of the General Counsel, Department of 
Veterans Affairs, has determined that Congress intended the 
privilege to apply to prevent VA from obtaining and using 
these records where doing so would inevitably entail 
disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 
(2005).  Accordingly, VA is specifically barred from 
requesting the VAMC medical quality assurance records that 
the Veteran's representative has requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek a copy of any 
consent the Veteran signed prior to 
undergoing the endoscopy, vagotomy and 
pyloroplasty with receipt of a blood pack 
in February 1982.  

2.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine whether 
current hepatitis C is related to a blood 
transfusion during hospitalization and 
surgery in February and March 1982.

The claims folder must be sent to the 
examiner for review; consideration of such 
should be reflected in the examination 
report.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current Hepatitis C was caused 
or worsened as the result of receiving a 
blood transfusion during his February 1982 
gastrointestinal surgery.  If so, the 
examiner should state whether the cause of 
the disability or increase in disability 
was an event not reasonably foreseeable, 
or was carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA.

A rationale for all opinions should be 
provided.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

